DETAILED ACTION
This communication is responsive to the application and amended claim set filed December 11, 2019.  Claims 1-17 are currently pending.
Claims 1-17 are REJECTED under 35 USC 112 for the reasons set forth below, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/US2018/038492, filed June 20, 2018, which claims priority to US 62/522,213, filed June 20, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 2, 7, and 8, the various phrases used for groupings creates uncertainty as to the scope of the groups.  That is, is “chosen from … or” different from “selected from … or” or from “chosen from … and”?  The examiner surmises that Applicant intends to create closed Markush groups, but given the different phrases, cannot be sure.  The examiner asks Applicant to amend the claims to make the grouping language consistent, or to explain what the differences are.


Regarding claim 17, there is no claim 20.  Thus, the dependency of claim 17 is unclear.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the claimed catalyst system.  In particular, the metal-ligand complex represented by formula (I) is novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763